PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/307,762
Filing Date: 6 Dec 2018
Appellant(s): Selvaganapathy, Srinivasan



__________________
John P. Cornely
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	A. Rejection of independent Claims 1 and 9 under 35 U.S.C. §103
	In Appeal Brief, page 4, Appellant explains the claim construction based on the citations from the references that were mapped to the claim limitations under the Rejection.  Such that, the claim requires handover a control channel to a second carrier in response to the determining of a channel condition of a first carrier, wherein the first carrier is operating as a first primary carrier and having a first bandwidth.  
Particularly Appellant argues: 
Deenoo, Beale or Lindoff discloses the claimed handover being made in response to a determination that the claimed situation exists. 
--In response, regarding primary reference (i.e. Deenoo), it discloses that a beam is switched based on criteria specified by events (see par 193). 
But Appellant attempts to distinguish Deenoo from handover to a carrier argues:
Deenoo fails to disclose any handover of a control channel or otherwise to a second carrier where the handover is trigger by or in response to anything.

More to the point, Appellant adds in page 5: 
The cited paragraph has nothing whatsoever to do with handovers between carriers/frequency bands…Indeed, the Office Action erroneously conflates beam width (i.e., referring to the geometry of the electromagnetic waves intensity in real/physical space as it travels through the air) with carrier bandwidth (i.e., the frequency range occupied by a modulated carrier signal). The physical geometry (e.g., the width) of an electromagnetic wave propagating in space is unrelated to the bandwidth occupied by the signal.
--In response, the argument attempt to define the limitation “carrier” as carrier bandwidth, i.e. frequency range occupied by a modulated carrier signal.  However, Examiner clarifies that the Specification does not make a definition of the limitation “bandwidth” as the alleged frequency band, let alone a definition of the limitation “carrier.”  One skilled in the art understands the claimed terms have various meanings. To name one, bandwidth can be used to describe data transmission capacity.  Hence, Appellant treats the limitation too narrow.  Under Broadest Reasonable Interpretation, Deenoo discloses (par 193), “mB may command (e.g., explicitly command) the WTRU to switch to a better mmW Rx beam (narrow or wide beam)”.  That is, switching the 
Appellant further argues that the beam of Deenoo is different because it has physical geometry of an electromagnetic wave.  
--In response, Examiner disagrees.  Even assuming the claimed “first bandwidth” is solely a property of a frequency (which Examiner disagrees), Deenoo does not exclude the beam or the electromagnetic wave from having a property of a frequency band.  Meaning, the beam of Deenoo can have a frequency property.  In fact, Deenoo at least mentions (in par 128-129) that multiple PDDDCH may operate in one Tx/Rx beam pair using multiple access in time, frequency or code domain.  
Appellant continues to argue “switching from a wide beam geometry to a narrow beam geometry is not the same thing as performing a handover from one carrier to another, i.e., from one bandwidth to another bandwidth.”   
--In response, Examiner disagrees because Appellant’s interpretation is too narrow, frankly, quite different from the claim.  In which, claim 1 recites “causing a handover of a control channel to a second carrier, wherein the second carrier comprises a narrowband single resource block co-located within the first bandwidth (emphasis added).”  First, it is causing a control channel to handover to a second carrier.  Second, it is handover to a carrier that includes resource block co-located within the first bandwidth of a first carrier. 
Nonetheless, Examiner further explains that, as currently cited, Deenoo does not explicitly discloses a) control channel is handed over, and b) a narrowband single 

As to Beale in page 5, Appellant argues:
Beale however does not discloses using said narrowband carriers as a fall-back when the in-band resources fail. Likewise, it also fails the claimed handover being made in response to a determination that the claimed situation exists.
--In response, Examiner respectfully clarifies that the claim is rejected under a combination of Deenoo, Beale and Lindoff.  As explained above, under BRI, Deenoo discloses a handover from a first carrier to a second carrier under a condition.
In page 6, Appellant attempt to distinguish Beale from a handover of a control channel to any of the narrow band carriers being caused in response to determining that the channel condition of a first carrier is below a threshold.
--In response, Examiner respectfully clarifies that the claim is rejected under a combination of Deenoo, Beale and Lindoff.  As explained above, under BRI, Deenoo discloses a handover from a first carrier to a second carrier under a condition.  Examiner further explains that Deenoo does not explicitly discloses a) control channel is handed over, and b) a narrowband single resource block co-located within the first bandwidth, but Beale disclosed the subject matter.  Specifically, a narrow band carrier of Beale (i.e. reads on a second carrier) can be co-located within a bandwidth of a host carrier (i.e. reads on a first carrier)(see fig. 6 & par 50-53).  In addition, Beale discloses after selecting the anchor carrier (which is switching to an anchor NB-IoT carrier), the UE then reads the system information on the anchor carrier (see par 93-97), wherein 

In page 7, Appellant attempt to distinguish Lindoff, adding:
Further, the addition of Lindoff fails to remedy the shortfall of Deenoo in view of Beale.  Indeed, neither Deenoo nor Beale nor their combination teach the claimed the handover and Lindoff also does not…Nowhere is it disclosed that a handover is performed from one carrier to another.  Moreover, as clearly shown in Fig. 1 of Lindoff, each frequency range or bandwidth resides entirely outside of the other.  Accordingly, any switching between the bandwidths necessarily means the second bandwidth is outside the first bandwidth.
--In response, Examiner respectfully clarifies that the claim is rejected under a combination of Deenoo, Beale and Lindoff.  As explained above, under BRI, Beale discloses a selected anchor NB-IoT carrier (see fig. 6) having resource block co-located within the system bandwidth of a LTE host carrier and a control channel included in the anchor NB-IoT is received (see par 50 & par 97).  It does not explicitly disclose how this control channel is handed over, however, it is obvious to one skilled in the art that a 
Appellant further argues that, the Applicant’s specification noted, since Narrowband Internet of Things (NB-IoT) provides improved indoor coverage among other characteristics, the claimed invention advantageously uses the narrow band carrier as a fallback for when the host resources fail…None of the cited references teaches the claimed handover.
--In response, Examiner clarifies that Deenoo discloses, based on the criteria specified by the events for a better quality of service, a WTRU may be configured to switch from wide beam to narrow beam or vice versa.  As explained above, Deenoo does not explicitly discloses a) control channel is handed over, and b) a narrowband single resource block co-located within the first bandwidth, but the secondary reference (i.e. Beale and Lindoff) disclosed the subject matter.

	B. Rejection of Dependent Claims under 35 U.S.C. §103
	Appellant/Appellant relies on arguments raised in claim 1.  Accordingly, rejection is maintained given by a similar response discussed above.

For the above reasons, it is believed that the rejections should be sustained.

/YAOTANG WANG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        
Conferees:
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474      

                                                                                                                                                                                                  
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.